 

Exhibit 10.1

 



 

AMENDMENT NO. 4 TO

LOAN AND SECURITY AGREEMENT

 

 

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT, dated as of April 27, 2020 (the
“Amendment”), is among:

 

(i)       HILL-ROM COMPANY, INC., an Indiana corporation (“Hill-Rom”) and as
initial Servicer (in such capacity, the “Servicer”);

 

(ii)       HILL-ROM FINANCE COMPANY LLC, a Delaware limited liability company,
as borrower (the “Borrower”); and

 

(iii)       MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)
(“MUFG”), as Group Agent, as Committed Lender and as Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Servicer, the Borrower, the Group Agent, the Committed Lender and
the Administrative Agent have heretofore entered into that certain Loan and
Security Agreement, dated as of May 5, 2017 (as amended, restated, supplemented,
assigned or otherwise modified from time to time, the “Agreement”);

 

WHEREAS, concurrently herewith, the Servicer, the Borrower, the Group Agent, the
Committed Lender and the Administrative Agent are entering into that certain
Third Amended and Restated Fee Letter, dated as of the date hereof (the “Fee
Letter”); and

 

WHEREAS, the parties hereto wish to modify the Agreement upon the terms hereof.

 

NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:

 

A G R E E M E N T:

 

1.       Definitions. Unless otherwise defined or provided herein, capitalized
terms used herein (including in the recitals) have the meanings attributed
thereto in (or by reference in) the Agreement.

 

2.       Amendments to the Agreement. The Agreement is hereby amended to
incorporate the changes shown on the marked pages of the Agreement attached
hereto as Exhibit A.

 

3.       Conditions to Effectiveness. This Amendment shall be effective as of
the date hereof upon satisfaction of the following conditions precedent:

 

(a)       Execution of the Amendment. The Administrative Agent shall have
received a counterpart of this Amendment duly executed by each of the other
parties hereto.

 



  

 

 

(b)       Execution of the Fee Letter. The Administrative Agent shall have
received a counterpart of the Fee Letter duly executed by each of the other
parties thereto.

 

(c)       Upfront Fee. The Administrative Agent shall have received the
“Upfront Fee” (under and as defined in the Fee Letter) in accordance with the
terms of the Fee Letter.

 

(d)       No Defaults. No Event of Default or Unmatured Event of Default shall
have occurred and be continuing either immediately before or immediately after
giving effect to this Amendment and the Fee Letter.

 

(e)       Performance Test. No Performance Test is currently being breached.

 

(f)       Representations and Warranties True. The representations and
warranties contained in the Agreement and in this Amendment shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of the date hereof both immediately before and
immediately after giving effect to this Amendment and the Fee Letter, unless
such representations and warranties by their terms refer to an earlier date, in
which case they are true and correct in all material respects (except that any
such representation and warranty that is qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of such
earlier date.

 

4.       Certain Representations and Warranties. Each of Hill-Rom, the Servicer
and the Borrower represents and warrants to the Group Agent, the Committed
Lender and the Administrative Agent as follows:

 

(a)       Representations and Warranties. The representations and warranties
made by such party in the Agreement and in any other Transaction Document to
which it is a party are true and correct in all material respects (except that
any representation and warranty that is qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) both as of the date
hereof and immediately after giving effect to this Amendment and the Fee Letter,
unless such representations and warranties by their terms refer to an earlier
date, in which case they are true and correct in all material respects (except
that any such representation and warranty that is qualified by “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of such earlier date.

 

(b)       Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by such party of this Amendment and the Fee Letter are within its
corporate powers, have been duly authorized by all necessary action, and do not:
(1) contravene its organizational documents; (2) conflict with, result in any
breach or (without notice or lapse of time or both) a default under any
indenture, loan agreement, asset purchase agreement, mortgage, deed of trust, or
other agreement or instrument to which it is a party or by which it or any of
its properties is bound, if such conflict, breach or default could reasonably be
expected to have a Material Adverse Effect, or (3) violate any Applicable Law
applicable to it or any of its properties if such violation of Applicable Law
could reasonably be expected to have a Material Adverse Effect.

 



 2 

 

 

(c)       Validity, etc. This Amendment and the Fee Letter constitute the legal,
valid and binding obligation of such party enforceable against such party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance, or
other similar Applicable Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law and implied
covenants of good faith and fair dealing.

 

(d)       No Defaults. No Event of Default or Unmatured Event of Default has
occurred and is continuing either immediately before or immediately after giving
effect to this Amendment and the Fee Letter.

 

(e)       Performance Test. No Performance Test is currently being breached.

 

5.       Reference to, and Effect on the Agreement and the Transaction
Documents.

 

(a)       The Agreement (except as specifically amended herein) shall remain in
full force and effect and the Agreement and each of the other Transaction
Documents are hereby ratified and confirmed in all respects by each of the
parties hereto.

 

(b)       On and after the execution and delivery of this Amendment, each
reference in the Agreement to “this Agreement”, “hereof”, “hereunder” or words
of like import referring to the Agreement, and each reference in any other
Transaction Document to “the Loan and Security Agreement”, “thereunder”,
“thereof” or words of like import referring to the Agreement, shall mean and be
a reference to the Agreement, as amended by this Amendment.

 

(c)       The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, the Group Agent or the Committed Lender
under, nor constitute a waiver of any provision of, the Agreement or any other
Transaction Document.

 

(d)       To the extent that the consent of any party hereto, in any capacity,
is required under the Transaction Documents or any other agreement entered into
in connection with the Transaction Documents with respect to any of the
amendments set forth herein, such party hereby grants such consent.

 

6.       Further Assurances. Each of the Servicer and the Borrower hereby agrees
to do, at the Borrower’s expense, all such things and execute all such documents
and instruments as the Administrative Agent or any Lender may reasonably
consider necessary or desirable to give full effect to the transaction
contemplated by this Amendment and the documents, instruments and agreements
executed in connection herewith.

 

7.       Transaction Document. This Amendment shall be a Transaction Document
under (and as defined in) the Agreement.

 



 3 

 

 

8.       Costs and Expenses. The Borrower agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses in connection with the
preparation, negotiation, execution and delivery of this Amendment and the Fee
Letter, including the reasonable Attorney Costs for the Administrative Agent and
the other Credit Parties with respect thereto.

 

9.       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto, and their respective successors and
assigns.

 

10.       Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

11.       GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

 

12.       CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE
BORROWER, THE SERVICER OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED,
AND (II) IF BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 12 SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 



 4 

 

 

(b) EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN THE AGREEMENT. NOTHING IN THIS SECTION
12 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

13.       Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14.       Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
or be given any substantive effect.

 

15.       Reaffirmation of Performance Guaranty. After giving effect to this
Amendment and the Fee Letter, all of the provisions of the Performance Guaranty
shall remain in full force and effect and the Performance Guarantor hereby
ratifies and affirms the Performance Guaranty and acknowledges that the
Performance Guaranty has continued and shall continue in full force and effect
in accordance with its terms.

 

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 5 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

  HILL-ROM COMPANY, INC.,   individually and as the Servicer               By:
/s/  Barbara W. Bodem   Name:   Barbara W. Bodem   Title: President            
        HILL-ROM FINANCE COMPANY LLC,   as the Borrower               By:
/s/  Barbara W. Bodem   Name: Barbara W. Bodem   Title: President

 

Amendment No.4 to LSA

(Hill-Rom)

 



 S-1 

 

 

  MUFG BANK, LTD.,   as Administrative Agent               By: /s/  Eric
Williams   Name:   Eric Williams   Title: Managing Director                    
MUFG BANK, LTD.,   as Group Agent for the MUFG Group               By: /s/  Eric
Williams   Name: Eric Williams   Title: Managing Director                    
MUFG BANK, LTD.,   as Committed Lender               By: /s/  Eric Williams  
Name: Eric Williams   Title: Managing Director

 

Amendment No.4 to LSA

(Hill-Rom)

 



 S-2 

 

 

  Acknowledged and Agreed:         HILL-ROM HOLDINGS, INC.,   as the Performance
Guarantor               By: /s/  Barbara W. Bodem   Name:   Barbara W. Bodem  
Title: Senior Vice President and Chief     Financial Officer

 

Amendment No.4 to LSA

(Hill-Rom)

 

 S-3 

 

 

 

EXHIBIT A

 

[Amendments to the Loan and Security Agreement]

 

Exh A-1 

 



 

EXECUTION VERSION

 

EXHIBIT A to Amendment No. 3,4, dated as of May 3, 2019April 27, 2020

Conformed to Amendment No. 1, dated as of May 4, 2018

Conformed to Amendment No. 2, dated as of May 30, 2018

EXECUTION COPY

Conformed to Amendment No. 3, dated as of May 3, 2019

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of May 5, 2017

 

by and among

 

HILL-ROM FINANCE COMPANY LLC,

as Borrower,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and as Group Agents,

 

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),

as Administrative Agent,

 

and

 

HILL-ROM COMPANY, INC.,

as initial Servicer

 



  

 

 

TABLE OF CONTENTS

 

        Page           ARTICLE I   DEFINITIONS 1   SECTION 1.01. Certain Defined
Terms 1   SECTION 1.02. Other Interpretative Matters 3537 ARTICLE II   TERMS OF
THE LOANS 3638   SECTION 2.01. Loan Facility 3638   SECTION 2.02. Making Loans;
Repayment of Loans 3638   SECTION 2.03. Interest and Fees 3840   SECTION 2.04.
Records of Loans 3940   SECTION 2.05. Selection of Tranche Periods 3941  
SECTION 2.06. Defaulting Lenders 3941 ARTICLE III   [RESERVED] 4042 ARTICLE IV  
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS 4042   SECTION 4.01. Settlement
Procedures 4042   SECTION 4.02. Payments and Computations, Etc 4345 ARTICLE V  
  INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST 4345
  SECTION 5.01. Increased Costs 4345   SECTION 5.02. Funding Losses 4546  
SECTION 5.03. Taxes 4547   SECTION 5.04. Inability to Determine Adjusted LIBOR;
Change in Legality 4951   SECTION 5.05. Security Interest 5051   SECTION 5.06.
Successor Adjusted LIBOR 50 Effect of Benchmark Transition Event 52 ARTICLE VI  
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS 5153   SECTION 6.01.
Conditions Precedent to Effectiveness and the Initial Credit Extension 5153  
SECTION 6.02. Conditions Precedent to All Credit Extensions 5153   SECTION 6.03.
Conditions Precedent to All Releases 5254

 

 i 

 



 

TABLE OF CONTENTS

(continued)

 

        Page           ARTICLE VII     REPRESENTATIONS AND WARRANTIES 5355  
SECTION 7.01. Representations and Warranties of the Borrower 5355   SECTION
7.02. Representations and Warranties of the Servicer 5961 ARTICLE VIII  
COVENANTS 6365   SECTION 8.01. Affirmative Covenants of the Borrower 6365  
SECTION 8.02. Reporting Requirements of the Borrower 6668   SECTION 8.03.
Negative Covenants of the Borrower 6870   SECTION 8.04. Affirmative Covenants of
the Servicer 7173   SECTION 8.05. Reporting Requirements of the Servicer 7476  
SECTION 8.06. Negative Covenants of the Servicer 7779   SECTION 8.07. Full
Recourse 7981   SECTION 8.08. Separate Existence of the Borrower 7981 ARTICLE IX
  ADMINISTRATION AND COLLECTION OF RECEIVABLES 8486   SECTION 9.01. Appointment
of the Servicer 8486   SECTION 9.02. Duties of the Servicer 8587   SECTION 9.03.
Lock-Box Account Arrangements 8688   SECTION 9.04. Enforcement Rights 8688  
SECTION 9.05. Responsibilities of the Borrower 8790   SECTION 9.06. Further
Actions 8890   SECTION 9.07. Servicing Fee 8890 ARTICLE X EVENTS OF DEFAULT 8891
  SECTION 10.01. Events of Default 8891 ARTICLE XI   THE ADMINISTRATIVE AGENT
9294   SECTION 11.01. Authorization and Action 9294   SECTION 11.02.
Administrative Agent’s Reliance, Etc 9294   SECTION 11.03. Administrative Agent
and Affiliates 9395   SECTION 11.04. Indemnification of Administrative Agent
9395   SECTION 11.05. Delegation of Duties 9395   SECTION 11.06. Action or
Inaction by Administrative Agent 9395   SECTION 11.07. Notice of Events of
Default; Action by Administrative Agent 9496   SECTION 11.08. Non-Reliance on
Administrative Agent and Other Parties 9496   SECTION 11.09. Successor
Administrative Agent 9496

 

 ii 

 



 

TABLE OF CONTENTS

(continued)

 

      Page         ARTICLE XII   THE GROUP AGENTS 9597   SECTION 12.01.
Authorization and Action 9597   SECTION 12.02. Group Agent’s Reliance, Etc 9597
  SECTION 12.03. Group Agent and Affiliates 9698   SECTION 12.04.
Indemnification of Group Agents 9698   SECTION 12.05. Delegation of Duties 9698
  SECTION 12.06. Notice of Events of Default 9698   SECTION 12.07. Non-Reliance
on Group Agent and Other Parties 9799   SECTION 12.08. Successor Group Agent
9799   SECTION 12.09. Reliance on Group Agent 9799 ARTICLE XIII  
INDEMNIFICATION 9799   SECTION 13.01. Indemnities by the Borrower 9799   SECTION
13.02. Indemnification by the Servicer 100102 ARTICLE XIV   MISCELLANEOUS 102104
  SECTION 14.01. Amendments, Etc 102104   SECTION 14.02. Notices, Etc 103105  
SECTION 14.03. Assignability; Addition of Lenders 103105   SECTION 14.04. Costs
and Expenses 106109   SECTION 14.05. No Proceedings; Limitation on Payments
107109   SECTION 14.06. Confidentiality 107110   SECTION 14.07.   GOVERNING LAW
109111   SECTION 14.08. Execution in Counterparts 109111   SECTION 14.09.
Integration; Binding Effect; Survival of Termination 109112   SECTION 14.10.  
CONSENT TO JURISDICTION 110112   SECTION 14.11.   WAIVER OF JURY TRIAL 110112  
SECTION 14.12. Ratable Payments 110113   SECTION 14.13. Limitation of Liability
111113   SECTION 14.14. Intent of the Parties 111113   SECTION 14.15. USA
Patriot Act 111114   SECTION 14.16. Right of Setoff 112114   SECTION 14.17.
Severability 112114   SECTION 14.18. Mutual Negotiations 112114   SECTION 14.19.
Captions and Cross References 112114   SECTION 14.20. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 112115

 

 iii 

 



 

This LOAN AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
May 5, 2017 by and among the following parties:

 

(i)       HILL-ROM FINANCE COMPANY LLC, a Delaware limited liability company, as
Borrower (together with its successors and assigns, the “Borrower”);

 

(ii)       the Persons from time to time party hereto as Lenders and as Group
Agents;

 

(iii)       MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)
(“MUFG”), as Administrative Agent; and

 

(iv)       HILL-ROM COMPANY, INC., an Indiana Corporation (“Hill-Rom”) and as
initial Servicer (in such capacity, together with its successors and assigns in
such capacity, the “Servicer”).

 

PRELIMINARY STATEMENTS

 

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Purchase and Sale Agreement. The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Receivables.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Adjusted LIBOR” means, with respect to any Tranche Period, the interest rate
per annum determined by the applicable Group Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the Intercontinental Exchange Benchmark Administration Ltd. (or the
successor thereto if it is no longer making such rates available) LIBOR Rate
(“ICE LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or any
other commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London, England time) for deposits in U.S. Dollars with a duration
comparable to such Tranche Period on the second Business Day preceding the first
day of such Tranche Period (or if a rate cannot be determined under the
foregoing, an interest rate per annum equal to the average (rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) of the interest rates per
annum at which deposits in U.S. Dollars with a duration comparable to such
Tranche Period in a principal amount substantially equal to the Portion of
Capital to be funded at Adjusted LIBOR during such

 



  

 

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the higher of:

 

(a)       the rate of interest in effect for such day as publicly announced from
time to time by the applicable Group Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and

 

(b)       0.50% per annum above the latest Federal Funds Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to Adjusted LIBOR
for U.S. Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
Adjusted LIBOR with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Adjusted LIBOR with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
Adjusted LIBOR with the applicable Unadjusted Benchmark Replacement for U.S.
Dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 



 4 

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to ICE LIBOR:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
ICE LIBOR permanently or indefinitely ceases to provide ICE LIBOR; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to Adjusted LIBOR:

 

(1) a public statement or publication of information by or on behalf of the
administrator of ICE LIBOR announcing that such administrator has ceased or will
cease to provide ICE LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide ICE LIBOR;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of ICE LIBOR, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for ICE LIBOR, a
resolution authority with jurisdiction over the administrator for ICE LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for ICE LIBOR, which states that the administrator of ICE LIBOR
has ceased or will cease to provide ICE LIBOR permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide ICE LIBOR; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of ICE LIBOR announcing that ICE LIBOR is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Group Agents, as applicable, by notice to the Borrower,
the Administrative Agent (in the case of such notice by the Majority Group
Agents) and the Lenders.

 



 5 

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to ICE LIBOR and
solely to the extent that ICE LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced ICE LIBOR for all purposes hereunder in accordance with Section 5.06
and (y) ending at the time that a Benchmark Replacement has replaced ICE LIBOR
for all purposes hereunder pursuant to Section 5.06.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Rule, which certification shall
be substantially similar in form and substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers published jointly, in May
2018, by the Loan Syndications and Trading Association and Securities Industry
and Financial Markets Association.

 

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

 

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

 

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including interest, fees and other obligations that accrue after the
commencement of any Event of Bankruptcy with respect to the Borrower (in each
case whether or not allowed as a claim in such proceeding).

 

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Unpaid Balance of all Pool Receivables at such time, minus (ii) the sum
of (A) the Aggregate Capital at such time, plus (B) the Aggregate Interest at
such time, plus (C) the aggregate accrued and unpaid Fees at such time, plus (D)
the aggregate outstanding principal balance of all Subordinated Notes at such
time, plus (E) the aggregate accrued and unpaid interest on all Subordinated
Notes at such time, plus (F) without duplication, the aggregate accrued and
unpaid other Borrower Obligations at such time.

 



 6 

 

 

“Borrowing Base” means, at any time of determination, the amount equal to (a)
the Net Pool Balance at such time, minus (b) the Required Reserves at such time.

 

where:

 

SF=        2.0;

 

LR=        the highest average Loss Ratio for any three (3) consecutive
Settlement Periods observed over the preceding 12 Settlement Periods; and

 

LHR=        Loss Horizon Ratio on such day.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Group Agents to the Administrative Agent (with a copy to the
Borrower) that the Majority Group Agents have determined that U.S.
Dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 5.06, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace ICE LIBOR, and

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Majority Group Agents to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Majority Group Agents of
written notice of such election to the Administrative Agent.

 

For the avoidance of doubt, an Early Opt-in Election shall only be successful if
agreed to by the Borrower as set forth in Section 5.06(a).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any Person managed by a Committed Lender or any of its Affiliates and (iii)
any other financial or other institution that is not a Disqualified Institution.

 

“Eligible Contract” means a Contract governed by the law of the United States of
America or of any State thereof that contains an obligation to pay a specified
sum of money on or before a date certain and that has been duly authorized by
each party thereto and which (i) does not require any Obligor thereunder to
consent to any transfer, sale or assignment thereof or of the

 



 14 

 

 

“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.

 

“Exiting Group” has the meaning set forth in Section 2.02(g).

 

“Extended Pay Receivable” means any Receivable, with payment terms of more than
90 days but less than 120 days from its original billing date.

 

“Facility Limit” means $110,000,000 as reduced from time to time pursuant to
Section 2.02(e). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the Aggregate Capital.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or official practices implemented to
give effect to any such intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning specified in Section 2.03(a).

 

“Fees” has the meaning specified in Section 2.03(a).

 



 20 

 

 

“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.

 

“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.

 

“Highly Rated Country” means, at any time, any Subject Country that satisfies at
least two of the following ratings thresholds: (i) it has a transfer and
convertibility assessment of at least A by S&P, (ii) it has a foreign currency
deposit ceiling of at least A2 by Moody’s and (iii) it has a country ceiling of
at least A by Fitch.

 

“Hill-Rom” has the meaning set forth in the preamble to this Agreement.

 

“Hill-Rom Parties” means Hill-Rom, the Servicer, the Borrower, the Parent, each
Originator and the Performance Guarantor.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.

 

“ICE LIBOR” has the meaning set forth in the definition of Adjusted LIBOR.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a) above, Other Taxes.

 

“Independent Director” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Director of the Borrower has not
been, and during the continuation of his or her service as Independent Director
of the Borrower is not: (i) an employee, director, stockholder, member, manager,
partner or officer of the Borrower or Hill-Rom or any of their respective
Affiliates (other than his or her service as an Independent Director of the
Borrower); (ii) a customer or supplier of the Borrower or Hill-Rom or any of
their respective Affiliates (other than his or her service as an Independent
Director of the Borrower); or (iii) any member of the immediate family of a
person described in (i) or (ii); and (B) has (i) prior experience as an
Independent Director for a corporation or limited liability company whose
organizational or charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.

 

“Information Package” means a report, in substantially the form of Exhibit G.

 

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

 



 22 

 

 

“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with Section
2.03(b).

 

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date: (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the end of
such Settlement Period and (ii) thereafter, each Settlement Period and (b) on
and after the Termination Date, such period (including a period of one day) as
shall be selected from time to time by the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) or, in the absence of
any such selection, each Settlement Period.

 

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

 

(a)       if such Loan (or such portion of Capital thereof) is being funded by a
Conduit Lender on such day through the issuance of Notes, the applicable CP
Rate; or

 

(b)       subject to Sections 5.04 and 5.06, if such Loan (or such portion of
Capital thereof) is being funded by any Lender on such day other than through
the issuance of Notes (including if a Conduit Lender is then funding such Loan
(or such portion of Capital thereof) under a Program Support Agreement, or if a
Committed Lender is then funding such Loan (or such portion of Capital
thereof)), then the applicable Adjusted LIBOR, as determined pursuant to Section
2.05;

 

provided, however, that, at the election of the Majority Group Agents, the
“Interest Rate” for each Loan and any day while an Event of Default has occurred
and is continuing shall be an interest rate per annum equal the sum of 2.00% per
annum plus the greater of (i) the interest rate per annum determined for such
Loan and such day pursuant to clause (a) or (b) above, as applicable, and (ii)
the Base Rate in effect on such day; provided, further, that no provision of
this Agreement shall require the payment or permit the collection of Interest in
excess of the maximum permitted by Applicable Law; and provided, further, that
Interest for any Loan shall not be considered paid by any distribution to the
extent that at any time all or a portion of such distribution is rescinded or
must otherwise be returned for any reason.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

 

“Lenders” means the Conduit Lenders and the Committed Lenders.

 

“LIBOR Discontinuance Date” means any of the following:

 

(a)       the date set in a public statement or publication of information by or
on behalf of the administrator of Adjusted LIBOR announcing that it has ceased
or will cease to provide Adjusted LIBOR permanently or indefinitely; provided,
that, at that time, there is no successor administrator that will continue to
provide Adjusted LIBOR;

 



 23 

 

 

(b)       the date set in a public statement or publication of information by
the regulatory supervisor for the administrator of Adjusted LIBOR, a central
bank with jurisdiction over Adjusted LIBOR or the applicable currency thereof,
an insolvency official with jurisdiction over the administrator for Adjusted
LIBOR, a resolution authority with jurisdiction over the administrator for
Adjusted LIBOR or a court or an entity with similar insolvency or resolution
authority over the administrator for Adjusted LIBOR, which states that the
administrator of Adjusted LIBOR has ceased or will cease to provide Adjusted
LIBOR permanently or indefinitely, provided that, at that time, there is no
successor administrator that will continue to provide Adjusted LIBOR;

 

(c)       the fifth (5th) consecutive Business Day on which Adjusted LIBOR is
not published by the administrator of Adjusted LIBOR and such failure is not a
result of a temporary moratorium, embargo or disruption declared by the
administrator of Adjusted LIBOR or any regulator or relevant regulatory
supervisor; or

 

(d)       the date which is five (5) Business Days after the date of a published
statement by the administrator of Adjusted LIBOR, or the regulatory supervisor
for the administrator of Adjusted LIBOR that has the effect that Adjusted LIBOR
is no longer representative or may no longer be used as a benchmark reference
rate in new transactions.

 

“LIBOR Loan” means any Loan accruing Interest at Adjusted LIBOR.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement,
preferential arrangement or similar agreement or arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).

 

“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.

 

“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Lender (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Lender’s Notes or other senior indebtedness.

 

“Liquidity Provider” means any lender, credit enhancer or liquidity provider
that is at any time party to a Liquidity Agreement or any successor or assign of
such lender, credit enhancer or liquidity provider or any similar entity with
respect to any permitted assignee of a Conduit Lender.

 



“Loan” means any loan made by a Lender pursuant to Section 2.02.

 

 24 

 

 

agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise;

 

(f)       all books and records of the Borrower and each Originator to the
extent related to any of the foregoing, including all Records related to the
foregoing; and

 

(g)       all of the Borrower’s rights, interests and claims under the Purchase
and Sale Agreement and the other Transaction Documents.

 

“Release” has the meaning set forth in Section 4.01(a).

 

“Replacement Rate” has the meaning set forth in Section 5.06.Relevant
Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York or any successor
thereto.

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan, other
than an event for which the 30-day notice period is waived.

 

“Representatives” has the meaning set forth in Section 14.06(c).

 

“Required Capital Amount” means $5,000,000.

 

“Required Reserve Percentage” means, on any day, the higher of:

 

(a)       the sum of (i) the Loss Reserve Floor Percentage on such day, plus
(ii) the Dilution Reserve Floor Percentage on such day; and

 

(b)       the sum of (i) the Dynamic Loss Reserve Percentage on such day, plus
(ii) the Dynamic Dilution Reserve Percentage on such day.

 

“Required Reserves” means, on any day, an amount determined as follows:

 

(RRP x NPB) + YR + SFR

 

where:

 

RRP=        the Required Reserve Percentage on such day;

 

NPB=        the Net Pool Balance on such day;

 

YR=        the Yield Reserve on such day; and

 

SFR=        the Servicing Fee Reserve on such day.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 

 31 

 



 

·       “Sanctioned Country” means, at any time, a country or territory which is
the subject or target of any Sanctions, including, without limitation, as of the
Closing Date, Cuba, Crimea (Ukraine), Iran, Sudan, Syria and North Korea.

 

·       “Sanctioned Person” means, at any time, (a) any Person currently the
subject or the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is fifty-percent or more
owned, directly or indirectly, in the aggregate by one or more Persons described
in clause (a) above; (c) that is operating, organized or resident in a
Sanctioned Country; (d) with whom engaging in trade, business or other
activities is otherwise prohibited or restricted by Sanctions; or (e) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.

 

“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the US State Department, the
US Department of Commerce or the US Department of the Treasury, (b) by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of Applicable Law.

 

“Scheduled Termination Date” means May 1, 2020,April 26, 2021, as such date may
be extended from time to time pursuant to Section 2.02(g).

 

“SEC” means the U.S. Securities and Exchange Commission or any successor
governmental agencies.

 

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

 

“Security” is defined in Section 2(a)(1) of the Securities Act.

 

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

 

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

 

“Servicing Fee” means the fee referred to in Section 9.07(a) of this Agreement.

 



 32 

 

 

“Servicing Fee Rate” means the rate referred to in Section 9.07(a) of this
Agreement.

 

·       “Servicing Fee Reserve” means on any day an amount determined as
follows:

 

OBR x SFR x (DSO/360) + AUSF

 

where:

 

OBR        =        the Unpaid Balance of Pool Receivables on such day;

 

SFR        =        1.00%;

 

DSO        =        the highest Days’ Sales Outstanding as of the Cut-Off Date
for any Settlement Period observed over the preceding 12 Settlement Periods; and

 

AUSF        =        the amount of any accrued but unpaid Servicing Fees.

 

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) so long as no Event of Default has occurred
and is continuing and the Termination Date has not occurred, the Monthly
Settlement Date and (ii) on and after the Termination Date or if an Event of
Default has occurred and is continuing, each day selected from time to time by
the Administrative Agent (with the consent or at the direction of the Majority
Group Agents) (it being understood that the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily), or, in the absence of such
selection, the Monthly Settlement Date.

 

“Settlement Period” means:

 

(a)       the period from the Closing Date to the end of the calendar month in
which the Closing Date occurs; and

 

(b)       thereafter, each subsequent calendar month;

 

provided, that the last Settlement Period shall end on the Final Payout Date.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, with respect to any Person and as of any particular date, (i)
the fair value of the assets of such Person, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
such Person; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liabilities of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are currently conducted and are proposed to be
conducted.

 



 33 

 

 

Governmental Authority and all interest, penalties, additions to tax and any
similar liabilities with respect thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).

 

“Third Amendment Effective Date” means May 3, 2019.

 

“Tranche Period” means, with respect to any LIBOR Loan and subject to the
provisos below, a period of one, two or three months selected by the Borrower
pursuant to Section 2.05. Each Tranche Period shall commence on a Monthly
Settlement Date and end on (but not including) the Monthly Settlement Date
occurring one, two or three calendar months thereafter, as selected by the
Borrower pursuant to Section 2.05; provided, however, that if the date any LIBOR
Loan made pursuant to Section 2.01 is not a Monthly Settlement Date, the initial
Tranche Period for such LIBOR Loan shall commence on the date such LIBOR Loan is
made pursuant to Section 2.01 and end on (a) solely with respect to the initial
LIBOR Loan under the Agreement, May 31, 2017 and (b) with respect to each other
LIBOR Loan, the next Monthly Settlement Date; provided, further, that if any
Tranche Period would end after the Termination Date, such Tranche Period
(including a period of one day) shall end on the Termination Date.

 

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lock-Box Agreements, the Fee Letter, each Subordinated Note, the Performance
Guaranty, the No Petition Agreement and all other certificates, instruments, UCC
financing statements, and agreements executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

“TRICARE” means the Civilian Health and Medical Program of the Uniformed
Services formerly known as CHAMPUS, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation and established pursuant
to 10 U.S.C. §§ 1071-1106, and all regulations promulgated thereunder including
without limitation (a) all federal statutes (whether set forth in 10 U.S.C. §§
1071-1106 or elsewhere) affecting CHAMPUS or TRICARE and (b) all rules,
regulations (including 32 CFR 199), manuals, orders and administrative,
reimbursement and other guidelines of all Governmental Entities (including,
without limitation, the Department of Health and Human Services, the Department
of Defense, the Department of Transportation, the Assistant Secretary of Defense
(Health Affairs) and the Office of Military Medical Support, or any Person or
entity succeeding to the functions of any of the foregoing) promulgated pursuant
to or in connection with any of the foregoing (whether or not having the force
of law) in each case, as amended, supplemented or otherwise modified from time
to time.

 



 36 

 

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unmatured Event of Default” means any event which, with the giving of notice or
lapse of time, or both, would become an Event of Default.

 

“Unpaid Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

 

“U.S. Dollars” means dollars in lawful money of the United States of America.

 

“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(f)(ii)(B)(3).

 

“Voting Stock” of any Person means the common stock of such Person and any other
security of, or ownership interest in, such Person having ordinary voting power
to elect a majority of the board of directors (or other Persons serving similar
function) of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower, the Performance Guarantor, and the
Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

·       “Yield Reserve” means on any day an amount determined as follows:

 

NPB x [SF x (AL/360) x DSO] + AUY

 

where:

 

SF=        1.5;

 

NPB=        the Net Pool Balance on such day;

 

AL=        the three month Adjusted LIBOR on such day;

 



 37 

 

 

hereby grants to the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, a continuing security interest in, all of the
Borrower’s right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising (collectively, the
“Collateral”): (i) all Pool Receivables, (ii) all Related Security with respect
to such Pool Receivables, (iii) all Collections with respect to such Pool
Receivables, (iv) the Lock-Box Accounts and all amounts on deposit therein, and
all certificates and instruments, if any, from time to time evidencing such
Lock-Box Accounts and amounts on deposit therein, (v) all rights (but none of
the obligations) of the Borrower under the Purchase and Sale Agreement, and (vi)
all proceeds of, and all amounts received or receivable under any or all of, the
foregoing.

 

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC. The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as set forth above.

 

Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall execute and
deliver to the Borrower UCC-3 termination statements and such other documents as
the Borrower shall reasonably request to evidence such termination.

 

SECTION 5.06. Successor Adjusted LIBOR. If (x) at any time (i) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) or the Majority Group Agents notify the Administrative Agent
that adequate and reasonable means do not exist for ascertaining Adjusted LIBOR
(including, without limitation, because Adjusted LIBOR is not available or
published on a current basis) as contemplated in Section 5.04 and such
circumstances are unlikely to be temporary (such date, a “LIBOR Termination
Date”) or (ii) a rate other than Adjusted LIBOR has become a widely recognized
benchmark rate for newly originated loans in U.S. Dollars in the United States
of America syndicated loan market or (y) a LIBOR Discontinuance Date has
occurred, then in each case, the Administrative Agent shall notify the Borrower,
and the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest (the “Replacement Rate”) to Adjusted LIBOR that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States of America at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable, including adjustments, or method for calculating or
determining such adjustment (which may be a positive or negative value or zero)
that shall have been selected, endorsed or recommended by the Federal Reserve
Board and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Federal Reserve Board and/or the Federal Reserve
Bank of New York or any successor thereto, to be added to the Replacement Rate
to account for the effects of the transition from Adjusted LIBOR

 



 53 

 

 

to such Replacement Rate. Notwithstanding anything to the contrary in Section
14.01, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of the
Replacement Rate is provided to the Lenders, a written notice from the Majority
Group Agents stating that such Majority Group Agents object to such amendment.
Until an amendment reflecting the Replacement Rate has been implemented, any
Portion of Capital for which the Interest Rate is determined by reference to
Adjusted LIBOR will continue to accrue Interest with reference to Adjusted
LIBOR; provided, that if the Administrative Agent determines in its commercially
reasonable discretion with notice to the Borrower that a LIBOR Termination Date
has occurred and is continuing, then following the LIBOR Termination Date all
Portions of Capital that would otherwise accrue Interest with reference to
Adjusted LIBOR shall instead automatically accrue Interest with reference to the
Base Rate until such time as an amendment reflecting the Replacement Rate has
been implemented. Notwithstanding anything else herein, any definition of
Replacement Rate shall provide that in no event shall such Replacement Rate be
less than zero for the purposes of this Agreement. To the extent the Replacement
Rate is approved by the Administrative Agent in connection with this clause, the
Replacement Rate shall be applied in a manner consistent with market practice;
provided, that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, the Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Group Agents
or the Lenders). Effect of Benchmark Transition Event

 

(a)       Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Transaction Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace Adjusted LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Group Agents
and the Borrower so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Group Agents comprising
the Majority Group Agents.

 

Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Group Agents comprising the Majority Group Agents
have delivered to the Administrative Agent written notice that such Majority
Group Agents accept such amendment. No replacement of Adjusted LIBOR with a
Benchmark Replacement pursuant to this Section 5.06 will occur prior to the
applicable Benchmark Transition Start Date.

 

(b)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 



 54 

 

 

(c)       Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 5.06, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 5.06.

 

(d)       Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any Loan Request with respect to any Loan to be made during any Benchmark
Unavailability Period. During any Benchmark Unavailability Period, all Portions
of Capital that would otherwise accrue Interest with reference to Adjusted LIBOR
shall instead automatically accrue Interest with reference to the Base Rate and
any selection by the Borrower of Adjusted LIBOR shall automatically be deemed to
be a selection of the Base Rate.

 

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

SECTION 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when (a)
the Administrative Agent shall have received each of the documents, agreements
(in fully executed form), opinions of counsel, lien search results, UCC filings,
certificates and other deliverables listed on the closing memorandum attached as
Exhibit I hereto, in each case, in form and substance reasonably acceptable to
the Administrative Agent and (b) all fees and expenses payable by the Borrower
on the Closing Date to the Credit Parties have been paid in full in accordance
with the terms of the Transaction Documents.

 

SECTION 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

 

(a)       the Borrower shall have delivered to the Administrative Agent and each
Group Agent a Loan Request for such Loan, in accordance with Section 2.02(a);

 

(b)       the Servicer shall have delivered to the Administrative Agent and each
Group Agent all Information Packages and Purchase Reports required to be
delivered hereunder and under the Purchase and Sale Agreement;

 

(c)       the restrictions with respect to such Credit Extension specified in
Section 2.01(i) through (iv) shall not be violated;

 



 55 

 

 

(p)       No Disclosure Required. Under Applicable Law, the Borrower is not
required to file a copy of this Agreement or any other Transaction Document with
the SEC or any other Governmental Authority, except for the filing of the UCC
financing statements referred to in Article VI, all of which, at the time
required in Article VI, shall have been duly filed and shall be in full force
and effect and any filings with the SEC to be made by Parent.

 

(q)       Security. The Loans being provided for hereunder do not constitute a
Security.

 

(r)       Adverse Change. Since December 31, 2018,2019, no event or occurrence
exists that has caused, or could reasonably be expected to cause, a Material
Adverse Effect.

 

(s)       Credit and Collection Policies. It has engaged Servicer to service the
Pool Receivables in accordance with the Credit and Collection Policies and all
Applicable Law, and such policies have not changed since the Closing Date,
except in accordance with this Agreement.

 

(t)       Compliance with Law. It has complied in all material respects with all
Applicable Laws to which it may be subject.

 

(u)       Financial Information. All financial statements of the Borrower
delivered to Administrative Agent in accordance with Section 8.02(a) were
prepared in accordance with GAAP in effect on such date such statements were
prepared and fairly present in all material respects the financial position of
the Borrower and its results of operations as of the date and for the period
presented or provided (other than in the case of annual financial statements,
subject to the absence of footnotes and year-end audit adjustments), as
applicable.

 

(v)       Investment Company Act. The Borrower is not (i) required to register
as an “Investment Company” or (ii) “controlled” by an “Investment Company”,
under (and as to each such term, as defined in) the Investment Company Act.

 

(w)       Covered Fund. The Borrower is not a “covered fund” under Section 13 of
the U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules
and regulations thereunder (the “Volcker Rule”). In determining that the
Borrower is not a “covered fund” under the Volcker Rule, Borrower is entitled to
rely on the exemption from the definition of “investment company” set forth in
Section 3(c)(5)(A) or (B) of the Investment Company Act.

 

(x)       No Other Obligations. The Borrower does not have outstanding any
Security of any kind, except (i) membership interests issued to Hill-Rom in
connection with its organization and (ii) the Subordinated Notes, if any, and
has not incurred, assumed, guaranteed or otherwise become directly or indirectly
liable for, or in respect of, any Debt and no Person has any commitment or other
arrangement to extend credit to the Borrower, in each case, other than as will
occur in accordance with the Transaction Documents.

 

(y)       Representations and Warranties in Other Transactions Documents. The
Borrower hereby makes for the benefit of the Administrative Agent and each
Credit Party all of the representations and warranties it makes in the other
Transaction Documents to which it is a flows of the Parent as of and for the
fiscal year ended December 31, 2018,2019, reported on by PricewaterhouseCoopers
LLP, independent public accountants. All financial statements of the Parent and
its consolidated Subsidiaries referenced above or delivered to the
Administrative Agent pursuant to Section 8.05(a) were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
in all material respects the consolidated financial condition, business, and
operations of the Parent and its consolidated Subsidiaries as of the date and
for the period presented or provided (other than in the case of annual financial
statements, subject to the absence of footnotes and year-end audit adjustments).
Since December 31, 2018,2019, there has been no change in the business,
property, operation or condition of the Parent and its Subsidiaries, taken as a
whole, which could reasonably be expected to have a Material Adverse Effect.

 



 60 

 

 

(i)       Litigation. No injunction, decree or other decision has been issued or
made by any Governmental Authority against it or its properties that prevents,
and no threat by any Person has been made to attempt to obtain any such decision
against it or its properties, and there are no actions, suits, litigation or
proceedings pending or threatened against it or its properties in or before any
Governmental Authority that has had or could reasonably be expected to have a
Material Adverse Effect.

 

(j)       Accurate Reports. No Information Package, Purchase Report or any other
information, exhibit, financial statement, document, book, record or report
furnished by any Hill-Rom Party or any of their respective Affiliates to
Administrative Agent, any Group Agent, any Liquidity Provider or any other
Secured Party in connection with the Collateral, this Agreement or the other
Transaction Documents: (i) was or will be untrue or inaccurate in any material
respect as of the date it was or will be dated or as of the date so furnished or
(ii) contained or will contain when furnished any material misstatement of fact
or omitted or will omit to state a material fact or any fact necessary to make
the statements contained therein not misleading; provided, however, that with
respect to projected financial information and information of a general economic
or industry specific nature, the Servicer represents only that such information
has been prepared in good faith based on assumptions believed by the Servicer to
be reasonable at the time such information was delivered.

 

(k)       Lock-Box Accounts. The names and addresses of all of the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts at such
Lock-Box Banks, are specified in Schedule II (or have been notified to and
approved by the Administrative Agent in accordance with Section 8.03(d)).

 

(l)       Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by
Servicer, any Originator or any Sub-Servicer in the servicing of the
Receivables, other than those which have been obtained and are in full force and
effect.

 

(m)       Eligible Receivables. Each Receivable included in the Net Pool Balance
as an Eligible Receivable on the date of any Credit Extension or on the date of
any Information Package constitutes an Eligible Receivable on such date.

 

(n)       [Reserved].

 



 65 

 

 

(o)       Credit and Collection Policies. It has complied with the Credit and
Collection Policies in all material respects and such policies have not changed
in any material respect since the Closing Date except as permitted under
Sections 8.03(c) and 8.06(c).

 

(p)       Adverse Change. Since December 31, 2018,2019, no event or occurrence
exists that has caused, or could reasonably be expected to cause, a Material
Adverse Effect.

 

(q)       Compliance with Law. It has complied with all Applicable Law, except
where such noncompliance could not reasonably be expected to have a Material
Adverse Effect.

 

(r)       Investment Company Act. The Servicer is not (i) required to register
as an “Investment Company” or (ii) “controlled” by an “Investment Company”,
under (and as to each such term, as defined in) the Investment Company Act.

 

(s)       ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect, each Hill-Rom Party and their respective ERISA
Affiliates (i) have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Pension Plan; (ii) are in
compliance in all material respects with the applicable provisions of ERISA and
the Code with respect to each Pension Plan; (iii) have not incurred any
liability to the PBGC or to any Pension Plan under Title IV of ERISA, other than
a liability to the PBGC for premiums under Section 4007 of ERISA already paid or
not yet due; (iv) have not incurred any liability to the PBGC or to any Pension
Plan under Title IV of ERISA with respect to a plan termination under Section
4041 of ERISA; and (v) have not incurred any Withdrawal Liability to a
Multiemployer Plan. No steps have been taken by any Person to terminate any
Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities under Title IV of ERISA.

 

(t)       Adverse Change in Receivables. Since December 31, 2018,2019, other
than through Collections received in the ordinary course of business, there has
been no material adverse change in the value, validity, enforceability,
collectability or payment of its receivable or of all or a material portion of
the Pool Receivables.

 

(u)       Tax Status. The Servicer (i) has timely filed all material tax returns
required to be filed by it and (ii) has paid or caused to be paid all material
taxes, assessments and other governmental charges, other than taxes, assessments
and other governmental charges being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided in accordance
with GAAP.

 

(v)       Policies and Procedures. Policies and procedures have been implemented
and maintained by or on behalf of the Servicer that are designed to achieve
compliance by the Servicer and its Subsidiaries, directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions, giving due regard to the nature of such Person’s business and
activities, and the Servicer, its Subsidiaries and, to the knowledge of the
Servicer, their respective officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws and
Anti-Terrorism Laws in all material respects and with applicable Sanctions.

 

 

66

 



 